Citation Nr: 1516921	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a December 2008 rating decision of the RO in Atlanta, Georgia.

A notice of disagreement with the January 2007 rating decision was received in February 2007, a statement of the case was issued in December 2008, and a substantive appeal was also received in December 2008.

A notice of disagreement with the December 2008 rating decision was received in January 2009, a statement of the case was issued in March 2010, and a substantive appeal was also received in March 2010.

The January 2007 rating decision denied a rating in excess of 30 percent for residuals of a right patella fracture, status post open reduction internal fixation (ORIF); denied a rating in excess of 10 percent for patello-femoral syndrome of the left knee; and denied a rating in excess of 10 percent for degenerative joint disease of the left hip.

The January 2007 rating decision also granted service connection for arthritis of the right hip and assigned a 10 percent disability rating, effective October 4, 2004.  In the course of the current appeal, the December 2008 rating decision increased this rating to 20 percent, effective March 4, 2008.

The December 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent rating, effective October 4, 2004, and a 10 percent rating, effective March 4, 2008.  A September 2012 rating decision increased this rating to 20 percent, effective April 2, 2009.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2013, the Board remanded the increased ratings claims for additional development.  Following completion of the requested development, the case was returned to the Board for additional review.

In August 2014, the Board adjudicated the increased rating claims that were the subject of the January 2007 and December 2008 rating decisions.  It denied increased ratings for the lumbar spine; residuals of a right patella fracture, status post ORIF; patello-femoral syndrome of the left knee; arthritis of the right hip; and degenerative joint disease of the left hip with limitation of flexion.  It granted a separate, 10 percent rating for limitation of extension of the right hip and a separate, 10 percent rating for limitation of extension of the left hip.  

As is relevant to the current appeal, the August 2014 Board decision also found that a TDIU claim had been raised by the Veteran.  It was found to have been part and parcel of the Veteran's increased rating claims, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU claim was remanded for the purpose of soliciting the Veteran to fill out and return a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  In January 2015, the Veteran was issued a supplemental statement of the case, and the case was returned to the Board.

In a December 2014 statement, the Veteran reported that his knees, back, and hips have worsened.  The issues of entitlement to increased ratings for disabilities of the knees, back, and hips have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's TDIU claim was remanded in August 2014 for additional development.  In November 2014, the Veteran was sent a letter requesting that he identify any treatment records that are pertinent to his claim and to fill out and return a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."

In December 2014, he returned a completed VA Form 21-4142, "Authorization to Disclose Information to the Department of Veterans Affairs (VA)," and a VA Form 21-4142a, "General Release for Medical Provider Information to the Department of Veterans Affairs (VA)."  The Form 21-4142 authorizes, in part, the release of records from all VA health care facilities.  On the Form 21-4142a, the Veteran identified the Outpatient Clinic in Savannah, Georgia, and the VA Hospital in Charleston, South Carolina, as having provided pertinent treatment to him in the years 1999 through 2014.

The record contains a "Medical Records Request Reject Notice" from the VA's Private Medical Records Retrieval Center noting that the records request was rejected because the "[p]rovider listed is non-private."  There is no indication that a records request was made to either of the identified VA medical facilities in response to the Veteran's December 2014 VA Form 21-4142a.  

The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA will only end its efforts to obtain such records if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as when the relevant Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  In this case, it does not appear that any proper requests have been made to obtain these records, and there is no indication that such records do not exist or are not available.  Therefore, the Board finds it necessary to remand this claim to request these records.

The Board notes that the most recent VA medical evidence of record was printed in September 2012, but the record does not appear to contain a comprehensive set of records from prior to this date.  (The September 2012 printout is only six pages long and appears to primarily contain records from the Savannah Outpatient Clinic.)  On remand, the AOJ should identify all of the Veteran's outstanding VA medical records and associate these records with the claims file.

In addition, the Board notes that the Veteran has not yet completed the VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  The Board notes that his submission of this completed form is necessary to the development of his claim, and the Veteran should once again be asked to fill it out and return it to VA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," and notify him that his completion and submission of this form is necessary to the development of this claim.  

2.  Obtain any outstanding VA medical records, including records from the Outpatient Clinic in Savannah, Georgia, and the VA Medical Center in Charleston, South Carolina.  

On remand, the AOJ should identify all of the Veteran's outstanding VA medical records and associate these records with the claims file.  The Board notes that the most recent VA medical evidence of record was printed in September 2012, but the record does not appear to contain a comprehensive set of records from prior to this date.  (The September 2012 printout is only six pages long and appears to primarily contain records from the Savannah Outpatient Clinic.)  

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If the TDIU benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




